Exhibit 21.1 SUBSIDIARIES OF REGISTRANT Name of Subsidiary State of Incorporation Percentage of Ownership by Registrant Halo Group, Inc. Texas 98.4% Halo Group Mortgage, LLC Texas 100% Halo Group Realty, LLC Texas 100% Halo Credit Solutions, LLC Texas 100% Halo Debt Solutions, Inc. Texas 100% Halo Loan Modification Services, LLC Texas 100% Halo Select Insurance Services, LLC Texas 100% Halo Benefits, Inc. Texas 100% Halo Portfolio Advisors, LLC Texas 100% Halo Financial Services, LLC Texas 100% Halo Asset Management, LLC Texas 100% Equitas Housing Fund, LLC Texas 100% owned by Halo Asset Management, LLC Halo Financial Services-California, LLC California 100% owned by Halo Financial Services, LLC Halo Choice Insurance Services, LLC Texas 49% owned by Halo Select Insurance Services, LLC
